Citation Nr: 0738636	
Decision Date: 12/07/07    Archive Date: 12/13/07	

DOCKET NO.  04-09 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, that denied the benefit 
sought on appeal.  The veteran, who had active service from 
November 1973 to June 1975, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  In June 2006, the Board returned the case for 
additional development.  The case has subsequently been 
returned to the Board for final appellate review.


FINDING OF FACT

A low back disorder was not manifested during service or for 
many years following separation from service, and is not 
shown to be causally or etiologically related to service or 
to a service-connected disability.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in December 2002 and March 2005.  While 
this notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the veteran is not prejudiced 
by the failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

The veteran essentially contends that he has a back disorder 
that is related to service.  More specifically, the veteran 
contends that he began to experience symptomatology 
associated with his back shortly following the injury to his 
left thigh, which is a service connected disability.  The 
veteran maintains that his low back symptomatology continued 
following its onset and that the symptomatology has increased 
in severity following separation from service due to an 
abnormal gait caused by his service-connected left thigh 
disability.  Therefore, the veteran believes he is entitled 
to service connection for a low back disorder.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury incurred in service alone is 
not enough.  There must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Turning to the evidence of record, the veteran's service 
medical records contain no evidence of complaints, treatment, 
or diagnosis of a low back disorder during service.  However, 
medical records dated following separation from service do 
show that the veteran was seen for treatment of complaints of 
low back pain and that he had been diagnosed as having a low 
back disorder.  For example, a June 1990 private medical 
record from George J. Murphy, M.D., noted that the veteran 
had been involved in a motor vehicle accident in March 1990 
when he fell on his left side and that the assessment 
recorded at that time was back strain, multiple contusions.  
The pertinent diagnosis contained in Dr. Murphy's June 1990 
record was musculoligamentous strain of the lumbar spine.  A 
private MRI of the lumbar spine taken in July 2002 concluded 
with an impression of a minimal broad-based disc protrusion 
at L5 - S1 with no definite evidence of canal stenosis.  X-
rays of the lumbosacral spine, also taken in July 2002 
concluded with an impression of minimal facet sclerosis at 
L4-L5, end play degenerative changes and osteophytosis.  

Following a June 2006 VA examination the examiner indicated 
that examination of the veteran's back failed to reveal any 
indication of pathologic abnormalities, but then noted that 
the veteran's symptoms and findings were consistent with a 
diagnosis of chronic nonspecific musculoligamentous strain 
(i.e., mechanical low back pain).  Lastly, a March 2004 
statement from Michael S. Jaffe, D.O., reported that the 
veteran had a low back pain syndrome and following a June 
2004 VA examination the pertinent diagnosis was of a chronic 
lumbosacral strain with a normal back on examination at that 
time.  

Thus, the Board finds that the evidence demonstrates that the 
veteran has manifested a low back disorder following 
separation from service.  Therefore, the remaining question 
is whether any currently diagnosed low back disorder is in 
any way related to service or to the veteran's service-
connected left thigh disability.  In this regard, there is 
evidence for and against the veteran's claim.  

The evidence that tends to support the veteran's claim comes 
from Dr. Jaffe.  An August 2002 treatment record from 
Dr. Jaffe contains assessments of chronic low back pain, 
positional; questionable L5 - S1 discogenic disease; and 
muscle dysfunction.  A statement from Dr. Jaffe dated in 
March 2004 explained that he had followed the veteran since 
December 2001 and that he suffered from chronic daily low 
back pain.  Dr. Jaffe indicated that the veteran suffered 
from post-traumatic left quadriceps myositis ossificans with 
residual diffuse atrophy and contracture of the left 
quadriceps musculature.  Dr. Jaffe went on to explain that 
this had altered the veteran's walking pattern and that he 
believe this altered walking pattern had contribute to a 
chronic daily low back pain syndrome experienced by the 
veteran.  

The evidence that is not supportive of the veteran's claim 
consists of opinions rendered following VA examinations 
performed in June 2003 and June 2004.  The examiner who 
performed the June 2003 VA examination reviewed the veteran's 
claims file and summarized his medical history.  The examiner 
noted that the veteran stated that he had been having back 
pain that was a direct result of the left thigh injury he 
sustained in 1974 and that his symptoms began approximately 
one month after that specific injury.  The veteran reported 
that he had been treated following separation from service at 
a private hospital and at the VA.  

The examiner noted Dr. Murphy's initial May 1990 report 
regarding the veteran's March 1990 injury while riding in a 
bus following which he complained of soreness in the low back 
area.  It was noted that the veteran had been seen by 
Dr. Jaffe in December 2001 in association with his left thigh 
symptomatology, but no mention was made of any complaints or 
evaluation of the low back.  The examiner also noted that he 
had seen the veteran in November 2002 for evaluation of the 
left thigh problem but there was no indication of any 
complaints related to the back at that particular time.  The 
examiner went on to summarize X-rays and the MRI of the 
lumbar spine.  

The diagnosis following the examination was that the 
veteran's back failed to reveal any indication of pathologic 
abnormalities, but that his symptoms and findings were 
consistent with a diagnosis of chronic nonspecific 
musculoligamentous strain, i.e., mechanical low back pain.  
The examiner concluded that based on all of the information 
that was available, it was his opinion that there was no 
indication of a preexisting low back condition and that the 
current condition in his back was at least as likely as not 
unrelated to the service-connected left thigh condition.  It 
was actually his opinion that there was no relationship 
between the two conditions.  

A report of a June 2004 VA examination reflects that the 
entire claims file was again reviewed in reaching an opinion 
as to whether the veteran's lumbar spine disorder was related 
to the service-connected left thigh disability.  The examiner 
indicated that review of the claims file showed that the 
veteran had multiple back examinations over the past 12 years 
beginning in March and May of 1990 when he was involved in a 
bus accident that was struck from behind with another vehicle 
and was noted at the time to have a musculoskeletal strain.  
Following the examination the pertinent diagnosis was a 
chronic lumbar strain, with a normal back examination.  There 
was no functional impairment and the lumbar spine range 
motion and joint function was not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  The examiner then stated that after 
reviewing the veteran's entire claims file and evaluation it 
was his conclusion that the lumbar spine disorder is less 
likely than not the result of his service-connected left 
thigh disability.

Based on this record, the Board finds that the opinions 
rendered following the two VA examinations have greater 
probative value than the July 2004 opinion of Dr. Jaffe.  The 
law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions.  Flash v. Brown, 8 Vet. App. 332. 229 (1995).

At the outset, the Board notes that both VA examinations 
reflect that the veteran's entire claims file had been 
reviewed, including service, private and VA medical records 
contained therein.  While the veteran appears to have 
suggested in testimony before the Board that pertinent 
records were provided for review in obtaining the private 
medical opinion that the service-connected left thigh 
disorder was connected to the low back disorder, transcript 
at 8, the Board finds it noteworthy that Dr. Jaffe makes no 
reference to the motor vehicle accident the veteran was 
involved in early 1990, a record that represents the first 
documented complaints of low back pain following service 
contained in the record.  

Furthermore, Dr. Jaffe does not specifically relate the 
veteran's service-connected left thigh disability to a 
diagnosed low back disorder, but rather to a daily low back 
pain syndrome.  However, the United States Court of Appeals 
for Veterans Claims has held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  As such, for these reasons the 
Board finds that Dr. Jaffe's opinion regarding a relationship 
between the veteran's service-connected left thigh disability 
and lumbar spine symptomatology is insufficient to establish 
service connection in the face of more comprehensive and 
thorough medical reviews performed by two VA examiners.  

Having discounted the medical evidence that is supportive of 
the veteran's claim, specifically Dr. Jaffe's August 2002 
treatment record and his March 2004 opinion, the Board finds 
that the medical evidence is against the veteran's claim for 
service connection for a lumbar spine disorder.  Given the 
medical evidence against the claim, for the Board to conclude 
that the veteran's disorder had its origin during service or 
is related to the service connected left thigh disability in 
these circumstances would be speculation, and the law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply put, in 
the absence of a present disability that is related to 
service or to a service connected disability, a grant of 
service connection is clearly not supportable.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

While the veteran is clearly of the opinion that his current 
back disorder is related to service or to a service connected 
disability, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board concludes 
that service connection for a low back disorder is not 
established.


ORDER

Service connection for a low back disorder is denied.



	                        
____________________________________________
	Joaquin Aguayo-Pereles
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


